PER CURIAM.
In this workers’ compensation case, the Special Disability Trust Fund (Fund) challenges an order granting the employer/carrier reimbursement from the Fund. The deputy commissioner found that the employer reached an informed conclusion that the claimant’s preexisting condition was permanent and was or was likely to be a hindrance to employment as required by Section 440.49, Florida Statutes (1979), and ordered the employer/carrier be reimbursed by the Fund. This finding is supported by competent, substantial evidence. Swanigan v. Dobbs House, 442 So.2d 1026 (Fla. 1st DCA 1983). The employer knew claimant had back problems and, for that reason, hired him for a light job rather than one that would require heavy lifting. The testimony of Mr. Ed Smith, President of the employer company, Answerite Professional Telephone Service, reflects that, in his opinion, the claimant’s back condition was of a permanent nature rather than temporary. In view of the obvious purpose of the Fund, encouraging the hiring of the handicapped, there is no reason to disturb the finding of the deputy. The order below is therefore affirmed.
BOOTH, SMITH and THOMPSON, JJ., concur.